Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal from the decision of the_ Commissioner of Patents refusing to grant the application of appellant, the Peter Schoenhofen Brewing Company, for the registration of a trademark. The application was filed September 5, 1905, serial No. 12,233.
The appellant filed an application in the Patent Office for the registration of the trademark in question, described as follows : “The trademark consists of the hyphenated word ‘Edelweiss-Maltine,’ the word ‘Edelweiss’ being written in script, with a scroll thereunder, and the word ‘Maltine’ being written in block letters.”
The appellee, the Maltine Company, opposed the registration of the mark for the reason that it is the owner of the trademark “Maltine.” The ground of opposition is that the use of appellant’s mark would create confusion in the trade and interfere with the established trade of appellee. The goods of the contending parties to which the respective marks are applied have the same descriptive properties. The same questions are here presented and the same record relied upon as in Patent Appeal No. 448 [ante, p. 340], In that case, we have this day affirmed the decision of the Commissioner of Patents refusing the registration of a similar mark. The parties are the same in both cases, and the issues are substantially the same. For the reasons set forth in our opinion in No. 448, the decision of the Commissioner of Patents is affirmed. The clerk will certify these proceedings as required by law.

Affirmed.